344 F.2d 903
William Grady HARPER, Appellant,v.UNITED STATES of America, Appellee.
No. 21683.
United States Court of Appeals Fifth Circuit.
April 30, 1965, Rehearing Denied June 8, 1965.

Guy B. Scott, Jr., Athens, Ga., for appellant.
Floyd M. Buford, U.S. Atty., Gary B. Blasingame, Asst. U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS,1 and WISDOM, Circuit Judges.
PER CURIAM:


1
The conviction of appellant of the offense of possession of property used or intended to be used in violation of the Internal Revenue Laws, 26 U.S.C.A. 5686(a) was based partially on circumstantial evidence, as is nearly every criminal prosecution involving intent.  We find the evidence ample to warrant submission to the jury the question of the intended use of the 17,700 pounds of sugar, loaded on the truck driven at night by the appellant, after he had rented it under an assumed name.  Its finding of guilt is fully supported.


2
The judgment is affirmed.



1
 Senior Judge of the Tenth Circuit, sitting by designation